Exhibit 10.4

 

--------------------------------------------------------------------------------

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

dated as of

July 31, 2007

among

INTERSTATE FIBERNET, INC.,

ITC^DELTACOM, INC.,

the Subsidiaries of Holdings

from time to time party hereto

and

CREDIT SUISSE,

as Collateral Agent

THIS IS THE SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT REFERRED TO IN
(A) THE FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT OF EVEN DATE HEREWITH
AMONG INTERSTATE FIBERNET, INC., ITC^DELTACOM, INC., THE SUBSIDIARIES OF
HOLDINGS FROM TIME TO TIME PARTY THERETO AND CREDIT SUISSE, AS FIRST LIEN
COLLATERAL AGENT, (B) THE INTERCREDITOR AGREEMENT OF EVEN DATE HEREWITH AMONG
INTERSTATE FIBERNET, INC., ITC^DELTACOM, INC., THE SUBSIDIARIES OF HOLDINGS FROM
TIME TO TIME PARTY THERETO AND CREDIT SUISSE, AS FIRST LIEN COLLATERAL AGENT AND
AS SECOND LIEN COLLATERAL AGENT, AND (C) THE OTHER SECURITY DOCUMENTS REFERRED
TO IN THE CREDIT AGREEMENTS REFERRED TO HEREIN.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    Definitions   

SECTION 1.01.

  

Second Lien Credit Agreement

   2

SECTION 1.02.

  

Other Defined Terms

   2 ARTICLE II    Guarantee   

SECTION 2.01.

  

Guarantee

   7

SECTION 2.02.

  

Guarantee of Payment

   7

SECTION 2.03.

  

No Limitations, Etc

   7

SECTION 2.04.

  

Reinstatement

   8

SECTION 2.05.

  

Agreement To Pay; Subrogation

   8

SECTION 2.06.

  

Information

   8 ARTICLE III    Pledge of Securities   

SECTION 3.01.

  

Pledge

   9

SECTION 3.02.

  

Delivery of the Pledged Collateral

   10

SECTION 3.03.

  

Representations, Warranties and Covenants

   10

SECTION 3.04.

  

Certification of Limited Liability Company Interests and Limited Partnership
Interests

   12

SECTION 3.05.

  

Registration in Nominee Name; Denominations

   12

SECTION 3.06.

  

Voting Rights; Dividends and Interest, Etc

   12 ARTICLE IV    Security Interests in Personal Property   

SECTION 4.01.

  

Security Interest

   14

SECTION 4.02.

  

Representations and Warranties

   16

SECTION 4.03.

  

Covenants

   17

SECTION 4.04.

  

Other Actions

   19

SECTION 4.05.

  

Covenants Regarding Patent, Trademark and Copyright Collateral

   22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE V    Remedies   

SECTION 5.01.

  

Remedies Upon Default

   24

SECTION 5.02.

  

Application of Proceeds

   26

SECTION 5.03.

  

Grant of License to Use Intellectual Property

   27

SECTION 5.04.

  

Securities Act, Etc

   27 ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01.

  

Indemnity and Subrogation

   28

SECTION 6.02.

  

Contribution and Subrogation

   28

SECTION 6.03.

  

Subordination

   28 ARTICLE VII    Miscellaneous   

SECTION 7.01.

  

Notices

   29

SECTION 7.02.

  

Security Interest Absolute

   29

SECTION 7.03.

  

Survival of Agreement

   29

SECTION 7.04.

  

Binding Effect; Several Agreement

   29

SECTION 7.05.

  

Successors and Assigns

   30

SECTION 7.06.

  

Collateral Agent’s Fees and Expenses; Indemnification

   30

SECTION 7.07.

  

Collateral Agent Appointed Attorney-in-Fact

   31

SECTION 7.08.

  

Applicable Law

   32

SECTION 7.09.

  

Waivers; Amendment

   32

SECTION 7.10.

  

WAIVER OF JURY TRIAL

   32

SECTION 7.11.

  

Severability

   33

SECTION 7.12.

  

Counterparts

   33

SECTION 7.13.

  

Headings

   33

SECTION 7.14.

  

Jurisdiction; Consent to Service of Process

   33

SECTION 7.15.

  

Termination or Release

   34

SECTION 7.16.

  

Additional Subsidiaries

   34

SECTION 7.17.

  

Right of Setoff

   35

SECTION 7.18.

  

Intercreditor Agreement Governs

   35

SECTION 7.19.

  

Obligations of Grantors

   35

SECTION 7.20.

  

Delivery of Collateral

   35

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Schedules      

Schedule I

  

Subsidiary Guarantors

  

Schedule II

  

Equity Interests; Pledged Debt Securities

  

Schedule III

  

Intellectual Property

   Exhibits      

Exhibit A

  

Form of Supplement

  

Exhibit B

  

Form of Perfection Certificate

  

 

iii



--------------------------------------------------------------------------------

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT dated as of July 31, 2007 (this
“Agreement”), among INTERSTATE FIBERNET, INC., a Delaware corporation (the
“Borrower”), ITC^DELTACOM, INC., a Delaware corporation (“Holdings”), the
Subsidiaries of Holdings from time to time party hereto and CREDIT SUISSE
(“Credit Suisse”), as second lien collateral agent (in such capacity, the
“Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Second Lien Credit Agreement dated as of July 31,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Second Lien Credit Agreement”), among the Borrower, Holdings, the lenders from
time to time party thereto (the “Lenders”) and Credit Suisse, as administrative
agent (in such capacity, the “Administrative Agent”), (b) the First Lien Credit
Agreement dated as of July 31, 2007 (as amended, supplemented or otherwise
modified from time to time, the “First Lien Credit Agreement”), among the
Borrower, Holdings, the lenders from time to time party thereto and Credit
Suisse, as administrative agent, (c) the First Lien Guarantee and Collateral
Agreement dated as of July 31, 2007 (as amended, supplemented or otherwise
modified from time to time, the “First Lien Guarantee and Collateral
Agreement”), among the Borrower, Holdings, the Subsidiaries of Holdings from
time to time party thereto and Credit Suisse, as first lien collateral agent (in
such capacity, the “First Lien Collateral Agent”), and (d) the Intercreditor
Agreement dated as of July 31, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among the Borrower,
Holdings, the Subsidiaries of Holdings from time to time party thereto and
Credit Suisse, in its capacities as the Collateral Agent and as the First Lien
Collateral Agent.

The Lenders have agreed to make loans to the Borrower pursuant to, and upon the
terms and conditions specified in, the Second Lien Credit Agreement. The
obligations of the Lenders to make such loans to the Borrower are conditioned
upon, among other things, the execution and delivery of this Agreement by the
Borrower and each Guarantor (such term and each other capitalized term used but
not defined in this preliminary statement having the meaning given or ascribed
to it in Article I). Each Guarantor is an affiliate of the Borrower, will derive
substantial benefits from the making of loans to the Borrower pursuant to the
Second Lien Credit Agreement and is willing to execute and deliver this
Agreement in order to induce the Lenders to make such loans. Accordingly, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Second Lien Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings set forth in the
Second Lien Credit Agreement. All capitalized terms defined in the New York UCC
(as such term is defined herein) and not defined in this Agreement or the Second
Lien Credit Agreement have the meanings specified therein. All references to the
Uniform Commercial Code shall mean the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Second Lien
Credit Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings,

 

2



--------------------------------------------------------------------------------

supplemental registrations and pending applications for registration in the
United States Copyright Office (or any successor office or any similar office in
any other country), including those listed on Schedule III.

“Discharge of First Lien Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

“Excluded Collateral” shall mean (a) any lease, license, contract, Instrument,
Security, permit, property rights, franchise or agreement to which any Grantor
is a party or any of its rights or interests thereunder if and for so long as
the grant of a security interest under this Agreement shall constitute or result
in (i) the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (ii) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract, Instrument,
Security, permit, property rights, franchise or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, however, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, Instrument, Security, permit, property rights, franchise or
agreement that does not result in any of the consequences specified in (i) or
(ii) above, (b) any Equipment owned by any Grantor that is subject to a purchase
money security interest (as defined in Section 9-103 of the UCC),
(c) outstanding voting equity or other ownership interests of a Foreign Entity
(as defined below) to the extent in excess of 65% of the voting power of all
classes of equity or other ownership interests of such Foreign Entity entitled
to vote, (d) the Southern Assets and (e) any Trademark applications filed in the
United States Patent and Trademark Office on the basis of any Grantor’s “intent
to use” such Trademark, unless and until acceptable evidence of use of the
Trademark has been filed with the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), to the extent that granting a security interest in such Trademark
application prior to such filing would adversely affect the enforceability or
validity of such Trademark application.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preliminary statement.

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement.

“First Lien Guarantee and Collateral Agreement” shall have the meaning assigned
to such term in the preliminary statement.

 

3



--------------------------------------------------------------------------------

“First Lien Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the First Lien Credit Agreement.

“First Priority Liens” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Foreign Entity” shall mean, with respect to any Grantor, any corporation,
partnership, limited liability company or other business entity (i) which is
organized under the laws of a jurisdiction other than a state of the United
States or the District of Columbia and (ii) of which securities or other
ownership interests representing more than 50% of the equity, more than 50% of
the ordinary voting power, more than 50% of the general partnership interests or
more than 50% of the limited liability company membership interests are, at the
time of any determination is being made, owned directly by the Grantor.

“General Intangibles” shall mean all “general intangibles” (as such term is
defined in the New York UCC), including all choses in action and causes of
action and all other intangible personal property of any Grantor of every kind
and nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including all rights and interests in partnerships, limited partnerships,
limited liability companies and other unincorporated entities, corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor to secure
payment by an Account Debtor of any of the Accounts.

“Grantors” shall mean the Borrower and the Guarantors.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Intercreditor Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule III.

 

4



--------------------------------------------------------------------------------

“Loans Documents” shall have the meaning assigned to the term “Loan Documents”
in the Second Lien Credit Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other monetary obligations of the Borrower to any of
the Secured Parties under the Second Lien Credit Agreement and each of the other
Loan Documents, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Second Lien Credit
Agreement and each of the other Loan Documents, and (c) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

 

5



--------------------------------------------------------------------------------

“Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Second Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (e) the
successors and assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Southern Assets” shall mean the assets identified on Schedule 1.01(d) to the
First Lien Credit Agreement.

“Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

6



--------------------------------------------------------------------------------

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any Obligation, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them, (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations, or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Collateral Agent to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in its sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

 

7



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. Upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise pursuant to applicable law.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

8



--------------------------------------------------------------------------------

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest in, to and under:

(a) (i) the Equity Interests owned by such Grantor on the date hereof (including
all such Equity Interests listed on Schedule II), (ii) any other Equity
Interests obtained in the future by such Grantor and (iii) the certificates
representing all such Equity Interests, if any (all the foregoing collectively
referred to herein as the “Pledged Stock”);

(b) (i) the debt securities held by such Grantor on the date hereof (including
all such debt securities listed opposite the name of such Grantor on
Schedule II), (ii) any debt securities in the future issued to such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities (all the foregoing collectively referred to herein as the “Pledged
Debt Securities”);

(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;

(d) subject to Section 3.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b),
and (c) above; and

(e) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”);

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, in no event shall the security interest granted under this
Section 2 attach to any Excluded Collateral.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, as long as the Obligations remain outstanding; subject,
however, to the terms, covenants and conditions hereinafter set forth.

 

9



--------------------------------------------------------------------------------

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent (or, prior
to the Discharge of First Lien Obligations, to the First Lien Collateral Agent,
acting as a gratuitous bailee of the Collateral Agent) any and all certificates,
instruments or other documents representing or evidencing Pledged Securities
issued by a Subsidiary and Pledged Securities having an individual value in
excess of $250,000.

(b) Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, to the
First Lien Collateral Agent, acting as a gratuitous bailee of the Collateral
Agent) any and all Pledged Debt Securities issued by a Subsidiary and Pledged
Debt Securities having an individual value in excess of $250,000.

(c) Upon delivery to the Collateral Agent (or, prior to the Discharge of First
Lien Obligations, to the First Lien Collateral Agent, acting as a gratuitous
bailee of the Collateral Agent), (i) any certificate, instrument or document
representing or evidencing Pledged Securities shall be accompanied by undated
stock powers duly executed in blank or other undated instruments of transfer
reasonably satisfactory to the Collateral Agent and duly executed in blank and
by such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper instruments of assignment duly executed by the
applicable Grantor. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the applicable securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of the pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

(d) In accordance with the terms of the Intercreditor Agreement, all Pledged
Collateral delivered to the First Lien Collateral Agent shall be held by the
First Lien Collateral Agent as gratuitous bailee for the Secured Parties (as
defined in the Intercreditor Agreement) solely for the purpose of perfecting the
security interest therein granted under this Agreement.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) As of the Closing Date, Schedule II correctly sets forth the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be delivered
hereunder;

(b) the Pledged Stock and Pledged Debt Securities in each case issued by any
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
and (ii) in the case of Pledged Debt Securities, are legal, valid and binding
obligations of the issuers thereof;

 

10



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder and under the First Lien
Guarantee and Collateral Agreement (or otherwise permitted under the Second Lien
Credit Agreement), each Grantor (i) is and, subject to any transfers made in
compliance with the Second Lien Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens except for Liens permitted pursuant to Section 6.02 of the Second Lien
Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral required to be delivered hereunder, other than
transfers made in compliance with the First Lien Credit Agreement (until
Discharge of First Lien Obligations) and the Second Lien Credit Agreement, and
(iv) subject to Section 3.06, will cause any and all Pledged Collateral required
to be delivered hereunder, whether for value paid by such Grantor or otherwise,
to be forthwith deposited with the Collateral Agent and pledged or assigned
hereunder;

(d) except for restrictions and limitations imposed by the Loan Documents, the
First Lien Loan Documents or securities laws or other applicable laws generally,
the Pledged Collateral is and will continue to be freely transferable and
assignable, and none of the Pledged Collateral required to be pledged hereunder
is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Collateral required to be pledged hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Loan Documents or the
First Lien Loan Documents), however arising, of all persons whomsoever;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by each Grantor of this Agreement
and the Lien priorities set forth in the Intercreditor Agreement, when any
Pledged Securities are delivered to the Collateral Agent (or, prior to the
Discharge of First Lien Obligations, to the First Lien Collateral Agent, acting
as a gratuitous bailee of the Collateral Agent) in accordance with this
Agreement, the Collateral Agent will obtain a legal, valid and perfected first
priority lien upon

 

11



--------------------------------------------------------------------------------

and security interest in such Pledged Securities as security for the payment and
performance of the Obligations, prior to any other Lien on any of the Pledged
Securities other than the First Priority Liens and Liens permitted pursuant to
Section 6.02 of the Second Lien Credit Agreement; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein and all action by any Grantor
necessary to protect and perfect the Lien on the Pledged Collateral has been
duly taken.

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. Each interest in any limited liability company or limited
partnership which is a Subsidiary and pledged hereunder shall be represented by
a certificate, shall be a “security” within the meaning of Article 8 of the New
York UCC and shall be governed by Article 8 of the New York UCC.

SECTION 3.05. Registration in Nominee Name; Denominations. Upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion), at any time after the Discharge of First Lien Obligations, to hold
the Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Upon the occurrence and
during the continuation of an Event of Default, each Grantor will promptly give
to the Collateral Agent copies of any notices or other communications received
by it with respect to Pledged Securities in its capacity as the registered owner
thereof. Upon the occurrence and during the continuation of an Event of Default,
at any time after the Discharge of First Lien Obligations, the Collateral Agent
shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors written notice of its intent to exercise its
rights under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Second Lien Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Second Lien Credit Agreement and the other Loan Documents; provided, however,
that such rights and powers shall not be exercised in any manner that could
reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Second Lien Credit Agreement, the other Loan Documents and applicable law;
provided, however, that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Stock or Pledged Debt Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, to the extent required to be
delivered hereunder, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the ratable benefit of the Secured
Parties and shall be forthwith delivered to the Collateral Agent (or, prior to
the Discharge of First Lien Obligations, to the First Lien Collateral Agent,
acting as gratuitous bailee of the Collateral Agent) in the same form as so
received (with any necessary endorsement or instrument of assignment). This
paragraph (iii) shall not apply to dividends between or among the Borrower, the
Guarantors and any Subsidiaries only of property subject to a perfected security
interest under this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors in writing of the suspension of their
rights under paragraph (a)(iii) of this Section 3.06, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.06 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which, subject to the rights of the First Lien Collateral
Agent under the Intercreditor Agreement, shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and, subject to the rights of the First
Lien Collateral Agent and the obligations of the Grantors under the First Lien
Loan Documents and the Intercreditor Agreement, shall be

 

13



--------------------------------------------------------------------------------

forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. The Collateral Agent shall, promptly after all
such Events of Default have been cured or waived, repay to each applicable
Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors in writing of the suspension of their
rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become, subject
to the rights of the First Lien Collateral Agent and the obligations of the
Grantors under the First Lien Loan Documents and the Intercreditor Agreement,
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”), in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

 

14



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter-of-Credit Rights;

(xi) all Commercial Tort Claims;

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 4, in no event shall the security interest granted under this
Section 4 attach to any Excluded Collateral.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

 

15



--------------------------------------------------------------------------------

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Except for the security interests granted hereunder and the Liens permitted
pursuant to Section 6.02 of the Second Lien Credit Agreement, each Grantor has
good and valid rights in and title to the Article 9 Collateral with respect to
which it has purported to grant a Security Interest hereunder and has full power
and authority to grant to the Collateral Agent, for the ratable benefit of the
Secured Parties, the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other person
other than any consent or approval that has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete in all material respects as of the Closing Date. Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral have been prepared by the Collateral
Agent based upon the information provided to the Administrative Agent and the
Secured Parties in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Section 2 of the Perfection Certificate
(or specified by notice from the Borrower to the Administrative Agent after the
Closing Date in the case of filings, recordings or registrations required by
Sections 5.06 or 5.12 of the Second Lien Credit Agreement).

(c) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Second Lien Credit Agreement. No Grantor has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office, (iii)

 

16



--------------------------------------------------------------------------------

any notice under the Assignment of Claims Act, or (iv) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Second Lien Credit Agreement. As of the Closing Date, no
Grantor holds any Commercial Tort Claims except as indicated on the Perfection
Certificate.

SECTION 4.03. Covenants. (a) Except in connection with a transaction permitted
by Section 6.05 of the First Lien Credit Agreement following which any Grantor
shall cease to be a Loan Party, each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name, (ii) its
identity or type of organization or corporate structure, (iii) its Federal
Taxpayer Identification Number or organizational identification number or
(iv) its jurisdiction of organization. Each Grantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph. Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral contemplated hereunder. Each
Grantor agrees promptly to notify the Collateral Agent if any material portion
of the Article 9 Collateral owned or held by such Grantor is damaged or
destroyed.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.04(a) of the Second
Lien Credit Agreement, the Borrower shall deliver to the Collateral Agent a
certificate executed by a Responsible Officer of the Borrower and setting forth
in the format of Schedule III a list of all Intellectual Property of any Grantor
in existence on the date thereof and not then listed on such Schedules or
previously so identified to the Collateral Agent.

(d) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent in the Article 9 Collateral
and the priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Second Lien Credit Agreement.

(e) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time

 

17



--------------------------------------------------------------------------------

reasonably request to better assure, obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with reasonable prior notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to identify specifically any asset or item of a Grantor that,
in the Collateral Agent’s reasonable judgment, constitutes Copyrights, Licenses,
Patents or Trademarks; provided that any Grantor shall have the right,
exercisable within 10 days after it has been notified by the Collateral Agent of
the specific identification of such Collateral, to advise the Collateral Agent
in writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use its reasonable best efforts to take such action as shall be reasonably
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Collateral.

(f) The Collateral Agent and such persons as the Collateral Agent may designate
shall have the right (subject to and otherwise in accordance with Section 5.07
of the Second Lien Credit Agreement), at the applicable Grantor’s own cost and
expense, to inspect the Article 9 Collateral, all records related thereto (and
to make extracts and copies from such records) and the premises upon which any
of the Article 9 Collateral is located, to discuss the applicable Grantor’s
affairs with the officers of such Grantor and its independent accountants and to
verify the existence, validity, amount, quality, quantity, value, condition and
status of, or any other matter relating to, the Article 9 Collateral, including,
in the case of Accounts or other Article 9 Collateral in the possession of any
third person, by contacting Account Debtors or the third person possessing such
Article 9 Collateral for the purpose of making such a verification. The
Collateral Agent upon written notice to each Grantor shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party.

(g) At its option, during the continuance of an Event of Default, the Collateral
Agent may discharge past due Taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral and not expressly permitted pursuant to Section 5.03 or Section 6.02
of the Second Lien Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Second Lien Credit Agreement or this Agreement, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent promptly
following demand for any payment made or any expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

 

18



--------------------------------------------------------------------------------

(h) If at any time any Grantor shall take a security interest in any material
property of an Account Debtor or any other person to secure payment and
performance of a material Account, such Grantor shall promptly assign such
security interest to the Collateral Agent for the ratable benefit of the Secured
Parties. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other person granting the security
interest.

(i) Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.02 of the Second Lien
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. Upon the occurrence and during the continuance of an Event of
Default, in the event that any Grantor at any time or times shall fail to obtain
or maintain any of the policies of insurance required hereby or under the Second
Lien Credit Agreement or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of any Grantor hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other reasonable actions with respect thereto as the
Collateral Agent deems advisable. All sums disbursed by the Collateral Agent in
connection with this paragraph, including attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

(j) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments having an individual value in excess of $250,000, such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent or, prior
to the Discharge of First Lien Obligations, to the First Lien Collateral Agent,
as

 

19



--------------------------------------------------------------------------------

gratuitous bailee, accompanied by such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time specify.

(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall, upon the Collateral Agent’s written
request, either (i) cause the depositary bank to agree to comply at any time
with instructions from the Collateral Agent or, prior to the Discharge of First
Lien Obligations, the First Lien Collateral Agent, as gratuitous bailee, to such
depositary bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Grantor or any other
person, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, or (ii) arrange for the Collateral Agent or, prior to
the Discharge of First Lien Obligations, the First Lien Collateral Agent, as
gratuitous bailee to become the customer of the depositary bank with respect to
the Deposit Account, with the Grantor being permitted, only with the consent of
the Collateral Agent (or the First Lien Collateral Agent, as the case may be),
to exercise rights to withdraw funds from such Deposit Account. The Collateral
Agent agrees with each Grantor that the Collateral Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor, unless an Event
of Default has occurred and is continuing. The provisions of this paragraph
shall not apply to any Deposit Account (x) for which any Grantor, the depositary
bank and the Collateral Agent or, prior to the Discharge of First Lien
Obligations, the First Lien Collateral Agent, as gratuitous bailee have entered
into a cash collateral agreement specially negotiated among such Grantor, the
depositary bank and the Collateral Agent (or the First Lien Collateral Agent, as
the case may be) for the specific purpose set forth therein, (y) any payroll,
withholding tax or other fiduciary account and/or (z) any such Deposit Accounts
that, together with any Securities Accounts described in Section 4.04(c)(z)
below, in the aggregate, have a principal balance of $250,000 or less.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities
having an individual value in excess of $250,000 (or otherwise required to be
delivered hereunder), such Grantor shall forthwith endorse, assign and deliver
the same to the Collateral Agent or, prior to the Discharge of First Lien
Obligations, to the First Lien Collateral Agent, as gratuitous bailee,
accompanied by such undated instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time specify. If any such
securities now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, such
Grantor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s written request and option, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, either (i) cause
the issuer to agree to comply with instructions from the Collateral Agent (or,
prior to the Discharge of First Lien Obligations, the First Lien Collateral
Agent) as to such securities, without further consent of any Grantor or such
nominee, or (ii) arrange for the Collateral

 

20



--------------------------------------------------------------------------------

Agent (or, prior to the Discharge of First Lien Obligations, the First Lien
Collateral Agent) to become the registered owner of the securities. If any
securities, whether certificated or uncertificated, or other Investment Property
now or hereafter acquired by any Grantor are held by such Grantor or its nominee
through a Securities Intermediary or Commodity Intermediary, such Grantor shall
promptly notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) cause such Securities
Intermediary or Commodity Intermediary, as the case may be, to agree to comply
with Entitlement Orders from the Collateral Agent (or, prior to the Discharge of
First Lien Obligations, the First Lien Collateral Agent) to such Securities
Intermediary as to such securities or other Investment Property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by the Collateral Agent (or, prior to the Discharge of First Lien
Obligations, the First Lien Collateral Agent) to such Commodity Intermediary, in
each case without further consent of any Grantor or such nominee, or (ii) in the
case of Financial Assets (as governed by Article 8 of the New York UCC) or other
Investment Property held through a Securities Intermediary, arrange for the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, the
First Lien Collateral Agent) to become the Entitlement Holder with respect to
such Investment Property, with the Grantor being permitted, only with the
consent of the Collateral Agent (or, prior to the Discharge of First Lien
Obligations, the First Lien Collateral Agent), to exercise rights to withdraw or
otherwise deal with such Investment Property. The Collateral Agent agrees with
each Grantor that the Collateral Agent shall not give any such Entitlement
Orders or instructions or directions to any such issuer, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any (x) Financial Assets credited to a Securities Account for which the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, the
First Lien Collateral Agent) is the Securities Intermediary, (y) any payroll,
withholding tax or other fiduciary account and/or (z) any Securities Accounts
that, together with any Deposit Accounts described in Section 4.04(b)(z) above,
in the aggregate, have a principal balance of $250,000 or less.

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, in each case having an individual value in excess of $250,000,
such Grantor shall promptly notify the Collateral Agent thereof and, at the
written request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent (or,
prior to the Discharge of First Lien Obligations, to the First Lien Collateral
Agent, acting as gratuitous bailee of the Collateral Agent) control under
New York UCC Section 9-105 of such Electronic

 

21



--------------------------------------------------------------------------------

Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s (or, prior to the Discharge of First Lien Obligations, to the
First Lien Collateral Agent’s, acting as gratuitous bailee of the Collateral
Agent) loss of control, for the Grantor to make alterations to such Electronic
Chattel Paper or transferable record permitted under UCC Section 9-105 or, as
the case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing.

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit having an individual value in excess of $250,000 now or
hereafter issued in favor of such Grantor, such Grantor shall promptly notify
the Collateral Agent thereof and, at the request and option of the Collateral
Agent, and, subject to the rights of the First Lien Collateral Agent and the
obligations of the Grantors under the First Lien Loan Documents and the
Intercreditor Agreement, such Grantor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent (or, prior to the Discharge of First
Lien Obligations, the First Lien Collateral Agent) of the proceeds of any
drawing under the letter of credit or (ii) arrange for the Collateral Agent (or,
prior to the Discharge of First Lien Obligations, the First Lien Collateral
Agent) to become the transferee beneficiary of the letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be paid to the applicable Grantor unless an Event of
Default has occurred and is continuing.

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $500,000, the
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by any such Patent with the relevant patent number as necessary and
sufficient to establish and preserve its maximum rights under applicable patent
laws.

 

22



--------------------------------------------------------------------------------

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a material Copyright, continue to publish, reproduce,
display, adopt and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright, its right to register the same, or its right to keep and maintain the
same.

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent, Trademark or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, unless it promptly notifies the Collateral
Agent, and, upon request of the Collateral Agent, executes and delivers any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Security Interest in such Patent, Trademark
or Copyright, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable for the term of this Agreement.

(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use,

 

23



--------------------------------------------------------------------------------

affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be materially
infringed, misappropriated or diluted by a third person, such Grantor promptly
shall notify the Collateral Agent and shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Article 9 Collateral.

(h) Upon the occurrence and during the continuance of an Event of Default,
promptly following the request of the Collateral Agent, each Grantor shall use
its best efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License, and each other
material License, to effect the assignment of all such Grantor’s right, title
and interest thereunder to the Collateral Agent, for the ratable benefit of the
Secured Parties, or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantor to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot upon the use of commercially
reasonable efforts be obtained), and (b) with or without legal process and with
or without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem

 

24



--------------------------------------------------------------------------------

appropriate. The Collateral Agent shall be authorized at any such sale (if it
deems it reasonable to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact

 

25



--------------------------------------------------------------------------------

that after the Collateral Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

Any remedies provided in this Section 5.01 shall be subject to the Intercreditor
Agreement.

SECTION 5.02. Application of Proceeds. Subject to the payment over provisions
set forth in the Intercreditor Agreement, the Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or the Collateral Agent (in their
respective capacities as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent and/or the Collateral Agent hereunder or under any other Loan Document on
behalf of any Grantor and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document;

SECOND, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

26



--------------------------------------------------------------------------------

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single

 

27



--------------------------------------------------------------------------------

purchaser) were approached. The provisions of this Section 5.04 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

 

28



--------------------------------------------------------------------------------

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the Borrower or any Subsidiary shall, upon
the occurrence and during the continuance of an Event of Default, be fully
subordinated to the indefeasible payment in full in cash of the Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Second Lien Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.01 of the Second Lien Credit Agreement.

SECTION 7.02. Security Interest Absolute. In accordance with applicable laws,
all rights of the Collateral Agent hereunder, the Security Interest, the grant
of a security interest in the Pledged Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Second Lien Credit Agreement, any
other Loan Document, any agreement with respect to any of the Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Obligations, or any other amendment or waiver of or any consent to any
departure from the Second Lien Credit Agreement, any other Loan Document or any
other agreement or instrument relating to the foregoing, (c) any exchange,
release or non-perfection of any Lien on other collateral (except for
dispositions of Collateral permitted pursuant to the terms of the Second Lien
Credit Agreement), or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on their behalf and notwithstanding that the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Second Lien Credit Agreement, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under any Loan Document is outstanding and unpaid.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf

 

29



--------------------------------------------------------------------------------

of such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Second Lien Credit Agreement. This Agreement shall be construed as a separate
agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as and to the extent provided
in Section 9.05 of the Second Lien Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other indemnitees against, and hold each indemnitee harmless from,
any and all losses, claims, damages, liabilities, and related expenses,
including reasonable and documented counsel fees, charges and disbursements
(subject to the limitations set forth in Section 9.05(a) of the Second Lien
Credit Agreement), incurred by or asserted against any indemnitee arising out
of, in any way connected with, or as a result of, the execution or delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any indemnitee is a party
thereto or whether initiated by a third party or by a Loan Party or any
Affiliate thereof; provided, however, that such indemnity shall not, as to any
indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such indemnitee. To the extent permitted by
applicable law, no Grantor shall assert, and each Grantor hereby waives any
claim against any indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions or any Loan or the
use of proceeds thereof.

 

30



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable promptly following written demand therefor
and shall bear interest, on and from the date of demand, at the rate specified
in Section 2.06(a) of the Second Lien Credit Agreement.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Upon the occurrence
and during the continuation of an Event of Default, each Grantor hereby appoints
the Collateral Agent as the attorney-in-fact of such Grantor for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
for the term of this Agreement and coupled with an interest; provided, however,
that notwithstanding the preceding each Grantor hereby immediately appoints the
Collateral Agent as the attorney-in-fact of such Grantor for the purpose of
perfecting any security interest created hereunder. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral, (d) to send verifications of Accounts
Receivable to any Account Debtor, (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral, (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral, (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent, and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement in accordance with
its terms, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence,
wilful misconduct or bad faith.

 

31



--------------------------------------------------------------------------------

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent or any Lender
may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Second Lien Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

32



--------------------------------------------------------------------------------

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of the
Grantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Grantor or its properties in
the courts of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

33



--------------------------------------------------------------------------------

(c) Each of the parties hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall automatically terminate when all
the Obligations (except for contingent indemnification obligations) have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Second Lien Credit Agreement.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Second Lien Credit Agreement as a result of
which such Subsidiary Guarantor ceases to be a Subsidiary.

(c) Subject to Section 3.04(b) of the Intercreditor Agreement, (i) upon any sale
or other transfer by any Grantor of any Collateral that is permitted under the
Second Lien Credit Agreement to any person that is not the Borrower or a
Guarantor or (ii) upon the effectiveness of any written consent to the release
of the Security Interest granted hereby in any Collateral pursuant to
Section 9.08 of the Second Lien Credit Agreement, the Security Interest in such
Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or representation or
warranty by the Collateral Agent or any Secured Party. Without limiting the
provisions of Section 7.06, the Borrower shall reimburse the Collateral Agent
upon demand for all costs and out of pocket expenses, including the fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 7.15.

SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.12 of the Second Lien Credit Agreement
shall enter into this Agreement as a Subsidiary Guarantor and a Grantor upon
becoming such a Subsidiary. Upon execution and delivery by the Collateral Agent
and such Subsidiary of a supplement in the form of Exhibit A hereto, such
Subsidiary shall become a Subsidiary Guarantor and a Grantor hereunder with the
same force and effect as if originally named as a Subsidiary Guarantor and a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

 

34



--------------------------------------------------------------------------------

SECTION 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Secured Party under this Section 7.17 are
in addition to other rights and remedies (including other rights of setoff)
which such Secured Party may have.

SECTION 7.18. Intercreditor Agreement Governs. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.

SECTION 7.19. Obligations of Grantors. To the extent that the obligations of any
Grantor hereunder shall conflict, or shall be inconsistent, with the obligations
of such Grantor under the First Lien Guarantee and Collateral Agreement, the
provisions of the First Lien Guarantee and Collateral Agreement shall control.

SECTION 7.20. Delivery of Collateral. Notwithstanding anything herein to the
contrary, prior to the Discharge of First Lien Obligations, to the extent any
Grantor is required hereunder to deliver Collateral to the Collateral Agent for
purposes of possession and control and is unable to do so as a result of having
previously delivered such Collateral to the First Lien Collateral Agent in
accordance with the terms of the First Lien Guarantee and Collateral Agreement,
such Grantor’s obligations hereunder with respect to such delivery shall be
deemed satisfied by the delivery to the First Lien Collateral Agent, acting as a
gratuitous bailee of the Collateral Agent.

[Remainder of page intentionally left blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

INTERSTATE FIBERNET, INC., by  

/s/ J. Thomas Mullis

Name:   J. Thomas Mullis Title:   Sr. Vice President ITC^DELTACOM, INC., by  

/s/ J. Thomas Mullis

Name:   J. Thomas Mullis Title:   Sr. Vice President EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO, by  

/s/ J. Thomas Mullis

Name:   J. Thomas Mullis Title:   Authorized Signatory



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, as Collateral Agent,

by

 

/s/ James Moran

Name:

  James Moran

Title:

  Managing Director

by

 

/s/ Nupur Kumar

Name:

  Nupur Kumar

Title:

  Associate